United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3487
                        ___________________________

                                      Rex Gard

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

      Dennis Kaemingk, Secretary of Corrections for State of South Dakota,
     individually and in his official capacity; Doug Weber, Director of Prison
Operations, individually and in his official capacity; Bob Dooley, Warden at Mike
    Durfee State Prison, individually and in his official capacity; Troy Ponto,
   Associate Warden at SDSP, individually and in his official capacity; Leland
      Tjeerdsma, Major, Head of Special Security, Mike Durfee State Prison,
 individually and in his official capacity; Clifton Fantroy, Unit Manager at SDSP
 Unit, individually and in his official capacity; George Deglman, Unit Manager at
  Mike Durfee State Prison, individually and in his official capacity; Sgt. Larson,
  Sergeant at Mike Durfee State Prison, individually and in his official capacity;
Property Officer Berthelson, Property Officer at the SDSP Warehouse individually
                             and in his official capacity

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                  ____________

                           Submitted: November 4, 2016
                             Filed: November 8, 2016
                                  [Unpublished]
                                  ____________
Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       South Dakota inmate Rex Gard appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review, we find no
error in the district court’s thorough and well-reasoned analysis of Mr. Gard’s claims.
See Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015) (viewing summary
judgment record in light most favorable to non-movant, and drawing all reasonable
inferences from it in his favor). We find no merit to Mr. Gard’s challenges to the
other rulings he identifies. While we conclude that affirmance is warranted, see 8th
Cir. R. 47B, we modify the district court’s judgment to reflect that the adverse grant
of summary judgment does not constitute a strike under 28 U.S.C. § 1915(g).
                          ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                         -2-